DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 15, and 19 are in independent form.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-14, and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the results" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the threshold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the results" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,545,553 to Borlick et al. ("Borlick") in view of U.S. Publication No. 2017/0227601 to Benaben et al. (“Benaben”) in view of U.S. Publication No. 2004/0090341 to Hendrickson (“Hendrickson”) and further in view of U.S. Patent No. 7,146,542 to Srinivasan et al. (“Srinivasan”).

Regarding Claim 1, Borlick teaches:
A method for checking one or more hardware components in an information handling system, the method comprising: 
selecting a hardware component for testing (Borlick: Col. 16, lines 29-37, “In one embodiment, the determination as to whether the first hardware component experienced the power-up failure resulting from the power cycling comprises receiving results from a power on self test (POST) performed on the first hardware component. This POST may be performed by the first hardware component, by a controller that manages the first hardware component, or by some other component or processing circuit capable of performing such a test on the first hardware component”); 
supplying power to the hardware component provided by the information handling system during a power-up sequence (Borlick: Col. 16, lines 29-37, “In one embodiment, the determination as to whether the first hardware component experienced the power-up failure resulting from the power cycling comprises receiving results from a power on self test (POST) performed on the first hardware component. This POST may be performed by the first hardware component, by a controller that manages the first hardware component, or by some other component or processing circuit capable of performing such a test on the first hardware component”); 
performing testing on the selected hardware component (Borlick: Col. 16, lines 29-37, “In one embodiment, the determination as to whether the first hardware component experienced the power-up failure resulting from the power cycling comprises receiving results from a power on self test (POST) performed on the first hardware component. This POST may be performed by the first hardware component, by a controller that manages the first hardware component, or by some other component or processing circuit capable of performing such a test on the first hardware component”);
determining the success or failure of the testing on the selected hardware component (Borlick: Col. 15, lines 28-34, “In operation 706, it is determined whether the first hardware component experienced a power-up failure resulting from the power cycling. Such failures are typically only detectable after powering up the component, making them difficult to detect without removing power from and resuming power to a particular hardware component to determine whether a power-up failure will occur”); 
indicating the result of the testing on the selected hardware component (Borlick: Col. 15, lines 35-50, “In operation 708, an indication is output to replace and/or repair the first hardware component in response to a determination that the first hardware component experienced the power-up failure resulting from the power cycling. In this way, the first hardware component may be evaluated by a technician or some other qualified operator familiar with the first hardware component. A result of the evaluation may dictate replacement of the first hardware component due to the issue being too severe to repair or a repair may be insufficient to rely on for an extended service life after being repaired. In another approach, a result of the evaluation may indicate that the first hardware component may be repaired and put back into service, possibly at a later time if the repairs would take more time than is allotted for the downtime of the first hardware component after the power cycling is performed”); and 
if the result of the testing on the selected hardware component is successful indicating the hardware component passed the testing (Borlick: Col. 15, lines 35-50, “In operation 708, an indication is output to replace and/or repair the first hardware component in response to a determination that the first hardware component experienced the power-up failure resulting from the power cycling. In this way, the first hardware component may be evaluated by a technician or some other qualified operator familiar with the first hardware component. A result of the evaluation may dictate replacement of the first hardware component due to the issue being too severe to repair or a repair may be insufficient to rely on for an extended service life after being repaired. In another approach, a result of the evaluation may indicate that the first hardware component may be repaired and put back into service, possibly at a later time if the repairs would take more time than is allotted for the downtime of the first hardware component after the power cycling is performed”; wherein the indication is that no indicator of failure is output), 

	However, Borlick does not appear to teach:
supplying power to the hardware component independent from the power supply;
using power supplied by the independent power supply.

	However, in the same field of endeavor, Benaben teaches:
supplying power to the hardware component independent from the power supply (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”);
using power supplied by the independent power supply (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Borlick by using a power supply independent from the main power supply for the system as taught by Benaben.  One of ordinary skill in the art would have been motivated to use the methods of Benaben because it will advantageously avoid undesirable power supply connections during testing (Benaben: Paragraph [0054]).

	However, the Borlick/Benaben combination does not appear to teach:
	if the result of the testing on the selected hardware component is not successful re-seating the hardware component.

	However, in the same field of endeavor, Hendrickson teaches;
	if the result of the testing on the selected hardware component is not successful re-seating the hardware component (Hendrickson: Paragraph [0021], “Hardware maintenance is defined as those activities regularly performed to a physical device to prevent developing problems from becoming failures. Examples of such maintenance include replacing overheating components, cleaning corroded electrical contacts, or reseating loose electrical connections. Techniques for sensing these types of problems are well known, and include monitoring temperature sensors, electrical impedances, and applied voltages, and need no further elaboration. The monitored parameters are recorded by the Expert Maintenance application and presented to the user in the report. The severity of the condition is indicated to the user (reminder, alert, warning) and the user or machine can then take appropriate action”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben combination by reseating the hardware component to fix an issue, as taught by Hendrickson.  One of ordinary skill in the art would have been motivated to use the methods of Hendrickson because it will assist in preventing detected problems from becoming failures (Hendrickson: Paragraph [0021]).

	However, the Borlick/Benaben/Hendrickson combination does not appear to teach:
performing the testing on the selected hardware again.

	However, in the same field of endeavor, Srinivasan teaches:
	performing the testing on the selected hardware again (Srinivasan: Claim 1, “A method for diagnosing and repairing devices connected to a computer and interfaced to the computer by each device's driver software, comprising the steps of: enumerating the devices connected to a user's system, and testing at least some of the enumerated devices for errors; if errors are found, attempting to repair at least some of the devices for which an error has been found by running a software repair on the device's driver software, and then re-testing the devices subjected to the software repair”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben/Hendrickson combination by performing the testing on a selected hardware again after a potential resolution, as taught by Srinivasan.  One of ordinary skill in the art would have been motivated to use the methods of Srinivasan because it will assist in reliably checking if the error was fixed (Srinivasan: Col. 8, lines 4-14).

	Regarding claim 4, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
	wherein the hardware component comprises one or more electrical circuits arranged on a board, a card, a module, or a field replacement unit (FRU) (Borlick: Col. 9, lines 39-62, “In one embodiment, one or more of the hardware components within the computing system 500 may have redundant components installed in parallel in order to perform redundant functionality in cases where a primary hardware component fails, loses power, etc., and is unavailable to perform its assigned task(s). For example, two CPUs acting as processing circuits 502 may be installed in the computing system 500, with full redundant backup being provided by a backup CPU for a primary CPU, with failover of functionality to the backup CPU being provided in case of failure of the primary CPU. Of course, more than two processing circuits 502 of any type may be installed in the computing system 500 while maintaining processing redundancy as would be apparent to one of skill in the art. In another example, two Fibre Channel interface cards (FCICs) may be installed as interfaces 506 in the computing system 500, with full redundant backup being provided by a backup FCIC for a primary FCIC, with failover of functionality to the backup FCIC being provided in case of failure of the primary FCIC. Of course, more than two interfaces 506 of any type may be installed in the computing system 500 while maintaining interface redundancy as would be apparent to one of skill in the art”).

Regarding claim 5, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
	wherein the testing comprises checking for at least one of the group consisting of faulty hardware, communication errors (Borlick: Col. 16, lines 38-50, “In another embodiment, the determination as to whether the first hardware component experienced the power-up failure resulting from the power cycling may include detecting a loss of access to one or more resources available to the first hardware component prior to the power cycling. The one or more resources may include any resources commonly used by the first hardware component, such as memory, processing capacity or access to the processing circuit, an interface to another component or device, etc. In a further embodiment, the loss of access may be to the first hardware component itself, as sometimes a hardware component will not power on at all or for long enough to perform any testing thereof after the power cycling”), connectivity issues, and combinations thereof.

Regarding claim 6, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
	wherein the independent power supply consists of at least one of the group consisting of a capacitor, a supercapacitor, a battery (Benaben: Paragraph [0035], “The external electrical power supply source may be a battery. Depending on the integrated circuit 1 to be powered, this battery may be chosen to deliver a specific voltage, for example 5 or 3.3 Volts. Such an integrated circuit 1 usually forms part of an electronic board being soldered to the latter for its connections, notably for its electrical power supply connections”), and combinations thereof.

Regarding claim 7, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
wherein supplying power to the hardware component includes connecting an independent power source to the testing circuitry (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”).

Regarding claim 11, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
wherein indicating the results of the testing comprises activating a visible display (Srinivasan: Col. 5, lines 41-49, “The device repair system 102 contains an error detector 300, a software repairer 400, a hardware repairer 500, a specialist connector 600, and a user interface 104 which may utilize, or be part of, the general user interface of the user's system 108 (not shown). The user interface 104 allows the user (not shown) to interact with the device repair system 102. The user interface 104 allows the user to select which tests are to be performed on which devices, and it displays the results of tests to the user”).

Regarding claim 12, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1 and further teaches:
wherein re-seating the hardware component comprises at least one of the group consisting of manually and automatically re-seating the hardware component (Hendrickson: Paragraph [0021], “Hardware maintenance is defined as those activities regularly performed to a physical device to prevent developing problems from becoming failures. Examples of such maintenance include replacing overheating components, cleaning corroded electrical contacts, or reseating loose electrical connections. Techniques for sensing these types of problems are well known, and include monitoring temperature sensors, electrical impedances, and applied voltages, and need no further elaboration. The monitored parameters are recorded by the Expert Maintenance application and presented to the user in the report. The severity of the condition is indicated to the user (reminder, alert, warning) and the user or machine can then take appropriate action”).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben in view of Hendrickson in view of Srinivasan and further in view of U.S. Publication No. 2009/0100295 to Hiew et al. (“Hiew”).

Regarding claim 2, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
further comprising inserting the hardware component into a receptacle on a board.

However, in the same field of endeavor, Hiew teaches:
further comprising inserting the hardware component into a receptacle on a board (Hiew: Paragraph [0040], “In one embodiment of the present invention, memory testing hardware receptacle 404 is a PCI slot. Memory testing hardware 403 is inserted into memory testing hardware receptacle 404, and is, for example, a PCI card. Memory testing hardware receptacle 407 is a female USB socket in accordance with one embodiment of the present invention. In such an embodiment, memory testing hardware 409 is a peripheral device having a male USB plug”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben/Hendrickson/Srinivasan combination by including inserting the hardware component into a receptacle on a board, as taught by Hiew.  One of ordinary skill in the art would have been motivated to use the methods of Hiew because it will provide a more thorough means of testing (Hiew: Paragraph [0029]).

Regarding claim 8, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
further comprising initiating the testing in response to plugging the component hardware into a receptacle.

However, in the same field of endeavor, Hiew teaches:
further comprising initiating the testing in response to plugging the component hardware into a receptacle (Sowders: Abstract, “A testing apparatus for testing a welding apparatus is disclosed. The testing apparatus comprises a receptacle, a fault indicator, and a power supply, wherein: the receptacle comprises a grounding socket and a plurality of power sockets; the power supply is electrically coupled to the grounding socket, the fault indicator, and at least one of the plurality of power sockets; and when a plug of the welding apparatus is matingly coupled to the receptacle, the fault indicator indicates whether an electrical resistance between a grounding prong of the plug and at least one of a plurality of power prongs of the plug is below a predetermined threshold”; and Paragraph [0032], “In addition to the testing apparatuses described herein, a method is also disclosed for using a testing apparatus to test a welding apparatus having a plug. The method may comprise the following acts: matingly coupling the plug comprising a grounding prong and a plurality of power prongs to a receptacle of the testing apparatus, the receptacle comprising a grounding socket and a plurality of power sockets such that, when matingly coupled to the plug, the grounding socket is electrically coupled to the grounding prong, and the plurality of power sockets are electrically coupled to the plurality of power prongs; electrically coupling a power supply of the testing apparatus to the grounding socket and at least one of the plurality of power sockets; automatically determining whether an electrical resistance between the grounding prong and at least one of the plurality of power prongs is below a predetermined threshold; and using a fault indicator to automatically indicate whether the electrical resistance is below the predetermined threshold. These acts may be performed in any suitable order”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben/Hendrickson/Srinivasan combination by including testing when the hardware component is inserted into a receptacle on a board, as taught by Hiew.  One of ordinary skill in the art would have been motivated to use the methods of Hiew because it will provide a more thorough means of testing (Hiew: Paragraph [0029]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben in view of Hendrickson in view of Srinivasan and further in view of U.S. Publication No. 2004/0215953 to Cantwell et al. (“Cantwell”).

Regarding claim 9, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
further comprising initiating the testing in response to an agent activating a physical mechanism.

However, in the same field of endeavor, Cantwell teaches:
further comprising initiating the testing in response to an agent activating a physical mechanism (Cantwell: Paragraph [0021], “If the power button has not been pushed then flow continues back to the entry point of block 205. However, if the power button has been pressed, then the IHS tests to determine if this is the first time that the IHS has been booted as per block 210. If it is found that this is the first time that the system has been booted, then testing is conducted to assure that the system is operating properly. More specifically, a power on self test (POST) is conducted as per block 215. POST includes system diagnostics which check the functionality of memory, media drives, peripherals and hardware components”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben/Hendrickson/Srinivasan combination by including initiating testing based on a physical mechanism being activated, as taught by Cantwell.  One of ordinary skill in the art would have been motivated to use the methods of Cantwell because it will improve the speed at which suspend states are resumed and fixed (Cantwell: Paragraph [0031]).

Regarding claim 10, the Borlick/Benaben/Hendrickson/Srinivasan/Cantwell combination teaches all of the elements of claim 9 and further teaches:
wherein the physical mechanism comprises depressing a button (Cantwell: Paragraph [0021], “If the power button has not been pushed then flow continues back to the entry point of block 205. However, if the power button has been pressed, then the IHS tests to determine if this is the first time that the IHS has been booted as per block 210. If it is found that this is the first time that the system has been booted, then testing is conducted to assure that the system is operating properly. More specifically, a power on self test (POST) is conducted as per block 215. POST includes system diagnostics which check the functionality of memory, media drives, peripherals and hardware components”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben in view of Hendrickson in view of Srinivasan and further in view of U.S. Patent No. 6,725,368 to Liebenow (“Liebenow”).

Regarding claim 14, the Borlick/Benaben/Hendrickson/Srinivasan combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein the threshold is a predetermined number of testing performances of the hardware component.

However, in the same field of endeavor, Liebenow teaches:
wherein the threshold is a predetermined number of testing performances of the hardware component (Liebenow: Col. 4, lines 43-63, “In another embodiment 150 shown in FIG. 1B, a counter is incremented for each time a particular POST test is run. Upon detecting an error, this counter is reset. After the counter reaches a predetermined number of error-free cycles, the corresponding POST test is removed from the primary subset of POST tests scheduled for execution at the next and subsequent startup cycles of the computer to the secondary subset of POST tests. In embodiment 150, primary and secondary subsets of POST tests are selected external to the method. The primary subset of tests is executed in block 152. For each test, it is determined whether an error has occurred in block 154. If an error has occurred, the counter for that test is reset in block 156. If no error has occurred, the counter is incremented by one in block 158. In decision block 160, the counter value for the specific test is compared with a predetermined maximum number of cycles for that test. If the counter has reached that maximum without error, the specific test is removed to the secondary set of POST tests in block 162. Process flow continues with block 152 until the complete primary set of tests has been run”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben/Hendrickson/Srinivasan combination by including a threshold being based on the number of times a component was tested, as taught by Liebenow.  One of ordinary skill in the art would have been motivated to use the methods of Liebenow because it will assist in doing a more thorough testing process (Liebenow: Col. 1, lines 63-67 and Col. 2, lines 1-9).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben and further in view of Hiew.

Regarding Claim 15, Borlick teaches:
A method for testing the connectivity of one or more cards in an information handling system, the method comprising: 
testing before the information handling system undergoes a power on sequence using the power supply for operating the multiple circuits for performing information handling system operations contained on the card (Borlick: Col. 16, lines 29-37, “In one embodiment, the determination as to whether the first hardware component experienced the power-up failure resulting from the power cycling comprises receiving results from a power on self test (POST) performed on the first hardware component. This POST may be performed by the first hardware component, by a controller that manages the first hardware component, or by some other component or processing circuit capable of performing such a test on the first hardware component”).

However, Borlick does not appear to teach:
supplying power to testing circuitry associated with the one or more cards, wherein the power supplied to the testing circuitry is different than and independent from the power supply for operating the multiple circuits for performing information handling system operations contained on each card;
testing the one or more cards using the independent power supply.

However, in the same field of endeavor, Benaben teaches:
supplying power to testing circuitry associated with the one or more cards, wherein the power supplied to the testing circuitry is different than and independent from the power supply for operating the multiple circuits for performing information handling system operations contained on each card (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”); and 
testing the one or more cards using the independent power supply (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Borlick by using a power supply independent from the main power supply for the system to test the system, as taught by Benaben.  One of ordinary skill in the art would have been motivated to use the methods of Benaben because it will advantageously avoid undesirable power supply connections during testing (Benaben: Paragraph [0054]).

However, the Borlick/Benaben combination does not appear to teach:
inserting one or more cards into one or more receptacles in the information handling system, each card containing multiple circuits for performing operations in connection with the information handling system and each card has multiple connections with its respective receptacle in which it is inserted.

However, in the same field of endeavor, Hiew teaches:
inserting one or more cards into one or more receptacles in the information handling system, each card containing multiple circuits for performing operations in connection with the information handling system and each card has multiple connections with its respective receptacle in which it is inserted (Hiew: Paragraph [0040], “In one embodiment of the present invention, memory testing hardware receptacle 404 is a PCI slot. Memory testing hardware 403 is inserted into memory testing hardware receptacle 404, and is, for example, a PCI card. Memory testing hardware receptacle 407 is a female USB socket in accordance with one embodiment of the present invention. In such an embodiment, memory testing hardware 409 is a peripheral device having a male USB plug”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben combination by including inserting the hardware component into a receptacle on a board, as taught by Hiew.  One of ordinary skill in the art would have been motivated to use the methods of Hiew because it will provide a more thorough means of testing (Hiew: Paragraph [0029]).

Regarding claim 18, the Borlick/Benaben/Hiew combination teaches all of the elements of claim 15 and further teaches:
inserting one or more inserts into the one or more receptacles wherein the inserts contain the testing circuitry (Hiew: Paragraph [0040], “In one embodiment of the present invention, memory testing hardware receptacle 404 is a PCI slot. Memory testing hardware 403 is inserted into memory testing hardware receptacle 404, and is, for example, a PCI card. Memory testing hardware receptacle 407 is a female USB socket in accordance with one embodiment of the present invention. In such an embodiment, memory testing hardware 409 is a peripheral device having a male USB plug”), and
inserting the one or more cards into a socket formed in the insert (Hiew: Paragraph [0040], “In one embodiment of the present invention, memory testing hardware receptacle 404 is a PCI slot. Memory testing hardware 403 is inserted into memory testing hardware receptacle 404, and is, for example, a PCI card. Memory testing hardware receptacle 407 is a female USB socket in accordance with one embodiment of the present invention. In such an embodiment, memory testing hardware 409 is a peripheral device having a male USB plug”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben.

Regarding Claim 19, Borlick teaches:
A system for checking hardware components in an information handling system having for handling and processing information and a power supply, the system comprising: 
circuitry for testing one or more hardware components in an information handling system (Borlick: Col. 15, lines 35-50, “In operation 708, an indication is output to replace and/or repair the first hardware component in response to a determination that the first hardware component experienced the power-up failure resulting from the power cycling. In this way, the first hardware component may be evaluated by a technician or some other qualified operator familiar with the first hardware component. A result of the evaluation may dictate replacement of the first hardware component due to the issue being too severe to repair or a repair may be insufficient to rely on for an extended service life after being repaired. In another approach, a result of the evaluation may indicate that the first hardware component may be repaired and put back into service, possibly at a later time if the repairs would take more time than is allotted for the downtime of the first hardware component after the power cycling is performed”); 
an indicator for reporting the results of testing the one or more hardware components (Borlick: Col. 15, lines 35-50, “In operation 708, an indication is output to replace and/or repair the first hardware component in response to a determination that the first hardware component experienced the power-up failure resulting from the power cycling. In this way, the first hardware component may be evaluated by a technician or some other qualified operator familiar with the first hardware component. A result of the evaluation may dictate replacement of the first hardware component due to the issue being too severe to repair or a repair may be insufficient to rely on for an extended service life after being repaired. In another approach, a result of the evaluation may indicate that the first hardware component may be repaired and put back into service, possibly at a later time if the repairs would take more time than is allotted for the downtime of the first hardware component after the power cycling is performed”); 

However, Borlick does not appear to teach:
a power source to supply power to the circuitry for testing the one or more hardware components and to report the results of the testing of the one or more hardware components, wherein the power source to supply power to the circuitry for testing and reporting the results of the testing of the one or more hardware components is separate and independent of the power supply of the information handling system.

However, in the same field of endeavor, Benaben teaches:
a power source to supply power to the circuitry for testing the one or more hardware components and to report the results of the testing of the one or more hardware components, wherein the power source to supply power to the circuitry for testing and reporting the results of the testing of the one or more hardware components is separate and independent of the power supply of the information handling system (Benaben: Paragraph [0045], “In FIG. 2, the second electrical power supply system 3 is connected to an auxiliary external connection 10. It is this second electrical power supply system 3 that may be designed to be connected to a testing apparatus generating stimulation pulses and sending them to the integrated circuit 1. During the test, the main electrical power supply of the integrated circuit 1 is not enabled, the first electrical power supply system 2 being open, whereas the second power supply system 3 is closed and receives the stimulation pulses generated by the testing apparatus”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Borlick by using a power supply independent from the main power supply for the system to test the system, as taught by Benaben.  One of ordinary skill in the art would have been motivated to use the methods of Benaben because it will advantageously avoid undesirable power supply connections during testing (Benaben: Paragraph [0054]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Borlick in view of Benaben and further in view of Hiew.

Regarding claim 20, the Borlick/Benaben combination teaches all of the elements of claim 15. However, the combination does not appear to teach:
wherein the circuitry for testing and reporting the results of the testing of the one or more hardware components is incorporated into at least one of the group consisting of 
the hardware component;
the circuitry of the information handling system that is separate from the one or more hardware components; and 
an in-line insert that is received in a receptacle and that receives the hardware component.

However, in the same field of endeavor, Hiew teaches:
wherein the circuitry for testing and reporting the results of the testing of the one or more hardware components is incorporated into at least one of the group consisting of 
the hardware component (Hiew: Paragraph [0040], “In one embodiment of the present invention, memory testing hardware receptacle 404 is a PCI slot. Memory testing hardware 403 is inserted into memory testing hardware receptacle 404, and is, for example, a PCI card. Memory testing hardware receptacle 407 is a female USB socket in accordance with one embodiment of the present invention. In such an embodiment, memory testing hardware 409 is a peripheral device having a male USB plug”); 
the circuitry of the information handling system that is separate from the one or more hardware components; and 
an in-line insert that is received in a receptacle and that receives the hardware component.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Borlick/Benaben combination by having the hardware component containing the testing circuitry, as taught by Hiew.  One of ordinary skill in the art would have been motivated to use the methods of Hiew because it will provide a more thorough means of testing (Hiew: Paragraph [0029]).

Allowable Subject Matter
Claims 3, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
3. The method according to claim 2, wherein inserting the hardware component into a receptacle on a board includes plugging an in-line insert into the receptacle and inserting the hardware component into the in-line insert.

As to claim 13, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
13. The method according to claim 1, further comprising, in response to unsuccessful testing on the hardware component, compare the number of times testing of the hardware component has been performed to a threshold, and if the number of times the hardware component has been tested is less than the threshold re-seat and retest the hardware component, and in response to the number of times testing on the hardware component has been performed is equal to or greater than the threshold, indicate the hardware component as a failure.

As to claim 16, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
16. The method according to claim 15, further comprising a multiple input multiple output (MIMO) device having multiple inputs where each input of the MIMO comprise a result of the testing of the one or more cards.

Claim 17 is dependent upon dependent claim 16.  Therefore claim 17 contains allowable subject by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210263111 A1, US 20210091557 A1, US 20200403897 A1, US 20200117565 A1, US 20190258537 A1, US 20160283361 A1, US 20110221448 A1, US 20090271776 A1).
US 20210263111 A1: U.S. Published Patent Application US2006/0103390, that was published by Simmons teaches “An arc fault circuit interrupter (AFCI) module includes a plug portion, a probe receiving portion and an AFCI test actuator for initiating a test of an AFCI protected circuit. More specifically, the plug portion includes a plurality of prongs configured to mattingly engage with a standard three-prong receptacle. With this construction, upon engaging the plug portion with an AFCI protected receptacle, manipulation of the AFCI test actuator will cause a properly operating AFCI device to trip, i.e., terminate power to the AFCI protected receptacle. The module can also be provided with an AFCI circuit. The module can then be employed to protect an electrical device that is plugged into an unprotected circuit. The probe receiving portion is adapted to interconnect and expand the testing capabilities of a standard receptacle tester or, alternatively, be interconnected with various test probes associated with standard voltage testers.”
US 20210091557 A1: At box 512, the active source (interrupter/recloser) continues its test pulse sequence and the sectionalizing switches open as appropriate until the opening of a sectionalizing switch causes the active source to be disconnected from the fault, or the maximum number of test pulses is reached. At box 514, after the active source is disconnected from the fault, the source interrupter/recloser recloses. At decision diamond 516, it is determined whether there are other interrupter/reclosers that can be the source of power for the feeder which have not yet tested for fault presence. If no other interrupter/reclosers remain in the feeder, the process ends at terminus 518.
US 20200403897 A1: A cable, a manufacturing method, and a usage method, each facilitate product development, testing, and debugging. An illustrative embodiment of a cable manufacturing method includes: connecting a first connector plug to a first data recovery and re-modulation (DRR) device and to a first controller device; and coupling electrical signal conductors to the first DRR device to convey electrical transit signals to and from a second DRR device, the second DRR device being connected to a second connector plug. The first controller device is operable in response to a host command to initiate a debug dump by the first DRR device and to store the debug dump in a nonvolatile memory.
US 20200117565 A1: The system, wherein the fault tester determines the value that corresponds to the minimum supply voltage based on identifying a transition between a first of the values of the supply voltage at which the hardware component passes the fault test and a second of the values of the supply voltage at which the hardware component fails the fault test.
US 20190258537 A1: The present disclosure relates to a testing apparatus and a folded probe card testing system using the testing apparatus, and in particular to a testing apparatus which has the flexibility for probe cards of one and multiple input-outputs (TO).
US 20160283361 A1: In a first illustrative embodiment, an apparatus includes a vehicle data bus port configured to receive bus data from a vehicle; a removable media port configured to receive removable media storing an application and settings; an input/output port configured to interface with an external test hardware device; and a processor programmed to set up the test hardware device in accordance with the settings, and execute the application using the bus data and the external test hardware devices as configured. The apparatus may include multiple input/output ports configured to interface with multiple external test hardware devices concurrently, and the processor may be programmed to configure multiple scenarios of the test hardware devices in accordance with the settings.
US 20110221448 A1: A testing apparatus for testing a welding apparatus is disclosed. The testing apparatus comprises a receptacle, a fault indicator, and a power supply, wherein: the receptacle comprises a grounding socket and a plurality of power sockets; the power supply is electrically coupled to the grounding socket, the fault indicator, and at least one of the plurality of power sockets; and when a plug of the welding apparatus is matingly coupled to the receptacle, the fault indicator indicates whether an electrical resistance between a grounding prong of the plug and at least one of a plurality of power prongs of the plug is below a predetermined threshold.
US 20090271776 A1: OS resource monitoring and removal factors 118 may be used to determine what OS resource data elements are to be selected for removal from the computing system. In one example, OS resource data elements are monitored for selection based on usage (including a lack of usage) of the OS resource data elements. Further, the OS resource monitoring and removal factors may include usage thresholds used to determine selection of an OS resource data element for removal. For example, a usage threshold may be set for an elapsed period since last use of the data element, a number of times the data element has been used over a predetermined period, etc. As another example, a usage threshold may be set for a number of events that have occurred since last use of the data element. As a particular example, an event may include a threshold number of computing system reboots. This may be used, for example, to determine whether a computer was rebooted multiple times following use of an OS resource, making the OS resource an appropriate target for removal. As yet another example, a usage threshold may be set that is based on the number of computing states that have occurred since last use of the data element. The computing states, for example, may be error states detected by the operating system, and may be used to target error-prone resources for removal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114